UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q ————— þQuarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 Or oTransition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to ————— CROSS COUNTRY HEALTHCARE, INC. (Exact name of registrant as specified in its charter) ————— Delaware 0-33169 13-4066229 (State or other jurisdiction of Incorporation or organization) Commission file number (I.R.S. Employer Identification Number) 6551 Park of Commerce Blvd, N.W. Boca Raton, Florida 33487 (Address of principal executive offices)(Zip Code) (561) 998-2232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYes oNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Largeaccelerated filer¨ Acceleratedfilerþ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Noþ The registrant had outstanding 30,902,314 shares of Common Stock, par value $0.0001 per share, as of April 30, 2013. INFORMATION RELATING TO FORWARD-LOOKING STATEMENTS In addition to historical information, this Form10-Q contains statements relating to our future results (including certain projections and business trends) that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act), and are subject to the “safe harbor” created by those sections. Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates”, “suggests”, “seeks”, “will” and variations of such words and similar expressions are intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. These factors include, but are not limited to, the following: our ability to attract and retain qualified nurses, physicians and other healthcare personnel, costs and availability of short-term housing for our travel healthcare professionals, demand for the healthcare services we provide, both nationally and in the regions in which we operate, the functioning of our information systems, the effect of existing or future government regulation and federal and state legislative and enforcement initiatives on our business, our clients’ ability to pay us for our services, our ability to successfully implement our acquisition and development strategies, the effect of liabilities and other claims asserted against us, the effect of competition in the markets we serve, our ability to successfully defend the Company, its subsidiaries, and its officers and directors on the merits of any lawsuit or determine its potential liability, if any, and other factors set forth in Item 1.A. “Risk Factors” in the Company’s Annual Report on Form10-K for the year ended December 31, 2012, as filed and updated in our Quarterly Reports on Form10-Q and other filings with the Securities and Exchange Commission. Although we believe that these statements are based upon reasonable assumptions, we cannot guarantee future resultsand readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of this filing. There can be no assurance that (i)we have correctly measured or identified all of the factors affecting our business or the extent of these factors’ likely impact, (ii)the available information with respect to these factors on which such analysis is based is complete or accurate, (iii)such analysis is correct or (iv)our strategy, which is based in part on this analysis, will be successful. The Company undertakes no obligation to update or revise forward-looking statements. All references to “we”, “us”, “our”, or “Cross Country” in this Quarterly Report on Form10-Q mean Cross Country Healthcare, Inc., its subsidiaries and affiliates. CROSS COUNTRY HEALTHCARE, INC. INDEX FORM 10-Q MARCH 31, 2013 PAGE PART I. – FINANCIAL INFORMATION 1 Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. – OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Signatures 28 i PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cross Country Healthcare, Inc. Condensed Consolidated Balance Sheets (Unaudited, amounts in thousands) March 31, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,919 in 2013 and $1,841 in 2012 Deferred tax assets Income taxes receivable Prepaid expenses Assets held for sale - Insurance recovery receivable Other current assets Total current assets Property and equipment, net of accumulated depreciation of $42,942 in 2013 and $41,918 in 2012 Trademarks, net Goodwill, net Other identifiable intangible assets, net Debt issuance costs, net Non-current deferred tax assets Indemnity escrow receivable - Non-current insurance recovery receivable Other long-term assets Total assets $ $ Current liabilities: Accounts payable and accrued expenses $ $ Accrued employee compensation and benefits Current portion of long-term debt Liabilities related to assets held for sale - Other current liabilities Total current liabilities Long-term debt Long-term accrued claims Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock 3 3 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements 1 Cross Country Healthcare, Inc. Condensed Consolidated Statements of Operations (Unaudited, amounts in thousands, except per share data) Three Months Ended March 31, Revenue from services $ $ Operating expenses: Direct operating expenses Selling, general and administrative expenses Bad debt expense Depreciation Amortization Total operating expenses Loss from operations ) ) Other expenses (income): Foreign exchange loss 9 54 Interest expense Loss on early extinguishment of debt - Other (income) expense, net ) 36 Loss from continuing operations before income taxes ) ) Income tax benefit ) ) (Loss) income from continuing operations ) Income (loss) from discontinued operations, net of income taxes $ $ ) Net income (loss) $ $ ) Net income (loss) per common share, basic: (Loss) income from continuing operations $ ) $ Income (loss) from discontinued operations ) Net income (loss) $ $ ) Net income (loss) per common share, diluted: (Loss) income from continuing operations $ ) $ Income (loss) from discontinued operations ) Net income (loss) $ $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to the condensed consolidated financial statements 2 Cross Country Healthcare, Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited, amounts in thousands) ` Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss), before tax: Foreign currency translation adjustments (8 ) Reclassification of currency translation adjustments related to sale of clinical trial services business (see Note 3 - Comprehensive Income) - Net change in fair value of marketable securities - (1 ) Other comprehensive income (loss), before tax Income tax (benefit) expense related to foreign currency translation adjustments ) - Other comprehensive income (loss), net of tax Comprehensive income (loss) $ $ ) 3 Cross Country Healthcare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited, amounts in thousands) Three Months Ended March 31, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation Amortization Bad debt expense Loss on early extinguishment of debt - Deferred income tax expense (benefit) ) Share-based compensation Gain on sale of clinical trial services business ) - Other 61 Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Income taxes ) ) Accounts payable and accrued expenses ) Other liabilities Net cash (used in) provided by operating activities ) Investing activities Proceeds from sale of business segment, net of cash sold and transaction costs - Purchases of property and equipment ) ) Other investing activities - ) Net cash provided by (used in) investing activities ) Financing activities Principal repayments on term loan ) ) Repayments on revolving credit facility ) - Borrowings under revolving credit facility - Repayments on asset-based revolving credit facility ) - Borrowings under asset-based revolving credit facility - Principal payments on capital lease obligations and note payable ) ) Debt issuance costs ) ) Stock repurchase and retirement - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 4 CROSS COUNTRY HEALTHCARE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying condensed consolidated financial statements include the accounts of Cross Country Healthcare, Inc. and its direct and indirect wholly-owned subsidiaries (collectively, the Company). All material intercompany transactions and balances have been eliminated in consolidation. The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Article 10 of RegulationS-X. Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles (U.S. GAAP) for complete financial statements. The preparation of consolidated financial statements, in conformity with U.S. GAAP, requires management to make estimates and assumptions that affect the reported amounts in the condensed consolidated financial statements and accompanying notes. Estimates are used for, but not limited to, the valuation of accounts receivable, goodwill and intangible assets, other long-lived assets, accruals for health, workers’ compensation and professional liability claims, legal contingencies, future contingent considerations, income taxes and sales and other non-income tax liabilities. Accrued claims and reserves include estimated settlements from known claims and actuarial estimates for claims incurred but not reported. Actual results could differ from those estimates. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These operating results are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. Typically, in the first quarter of the fiscal year, the Company’s profitability is negatively impacted by the reset of payroll taxes. These unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2012 included in the Company’s Annual Report on Form10-K as filed with the Securities and Exchange Commission. The December 31, 2012 condensed consolidated balance sheet included herein was derived from the December 31, 2012 audited consolidated balance sheet included in the Company’s Annual Report on Form10-K. Certain prior year amounts have been reclassified to conform to the current period presentation (see see Note 10 – Segment Data for more information). 2.DISCONTINUED OPERATIONS The clinical trial services business provided clinical trial, drug safety, and regulatory professionals and services on a contract staffing and outsourced basis to companies in the pharmaceutical, biotechnology and medical device industries, as well as to contract research organizations, primarily in the United States, and also in Canada and Europe.During the fourth quarter of 2012, the Company’s Board of Directors approved a plan to exit the clinical trial services business as a result of an extensive review of its business and the changing landscape in the pharmaceutical outsourcing industry. Classificationof a disposal group as held for sale occurs when sufficient authority to sell the disposal group has been obtained, the disposal group is available for immediate sale, an active program to sell the disposal group has been initiated and its sale is probable within one year. Accordingly, the clinical trial services business was classified as a disposal group held for sale as of December31, 2012. On February 15, 2013, the Company completed the sale of its clinical trial services business to ICON Clinical Research, Inc. and ICON Clinical Research UK Limited (the “Buyer”) for an aggregate $52.0 million in cash, subject to certain adjustments. The agreement includes a provision for an earn-out of up to $3.75 million related to certain performance-based milestones.Of the $52.0 million purchase price, paid at closing, $3.75 million was placed in escrow for a period of 18 months following the closing to provide partial security to the Buyer in the event of any breach of the representations, warranties and covenants of the Company. The maximum earn-out amount of $3.75 million was also deposited in escrow by Buyer as security for the earn-out payment, if any. The Company has agreed to provide certain transitional services to the Buyer for a period of up to 6 months, subject to extension in certain circumstances (including the Company’s prior written consent). The Company recorded the $3.75 million indemnity escrow funds as an escrow receivable, and will adjust the amount, each reporting period, based on any known information that may arise that would be reasonable and estimable. The $3.75 million earn out related to certain performance based milestones is treated as contingent consideration and the Company assigned no fair value to this earn-out as of March 31, 2013 (see Note 8 – Fair Value Measurements for more information). 5 As a result of the disposal, the underlying operations and cash flows of the clinical trial services business have been eliminated from the Company’s continuing operations and the Company no longer has the ability to influence the operating and/or financial policies of the disposal group. In addition, the future continuing cash flows from the disposed business resulting from a short-term transitional services agreement are not expected to be significant and do not constitute a material continuing financial interest in the clinical trial services business. As a result, pursuant to generally accepted accounting principles, the historical financial results of operations, except for disclosures related to cash flows, have been presented as discontinued operations for all periods presented. The following table presents the revenues and the components of discontinued operations, net of tax: Three Months Ended March 31, (amounts in thousands) Revenue $ $ Income from discontinued operations before gain on sale and income taxes Gain on sale of discontinued operations - Income tax expense ) ) Income (loss) from discontinued operations, net of income taxes $ $ ) 3.COMPREHENSIVE INCOME Total comprehensive income includes net income (loss), foreign currency translation adjustments, and net changes in the fair value of marketable securities available for sale, net of any related deferred taxes. Certain of the Company’s foreign operations use their respective local currency as their functional currency. In accordance with the Foreign Currency Matters Topic of the FASB Accounting Standards Codification (ASC),assets and liabilities of these operations are translated at the exchange rates in effect on the balance sheet date. Statement of operations items are translated at the average exchange rates for the period. The cumulative impact of currency translation is included in accumulated other comprehensive loss in the accompanying condensed consolidated balance sheets and was $0.8 million and $3.1million at March 31, 2013 and December 31, 2012, respectively. In February 2013, the FASB issued ASU 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (ASU 2013-02). ASU 2013-02 adds new disclosure requirements for items reclassified out of accumulated other comprehensive income (AOCI), including (1) disaggregating and separately presenting changes in AOCI balances by component and (2) presenting significant items reclassified out of AOCI either on the face of the statement where net income is presented or as a separate disclosure in the notes to the financial statements. It does not amend any existing requirements for reporting net income or other comprehensive income in the financial statements. The ASU is effective for fiscal years beginning after December 15, 2012 (and interim periods within those years), and is to be applied prospectively. The Company adopted this guidance in its first quarter of 2013. In March 2013, the FASB issued ASU 2013-05, Foreign Currency Matters (Topic 830), Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity (a consensus of the FASB Emerging Issues Task Force (ASU 2013-05).The objective of ASU 2013-05 is to resolve the diversity in practice as to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. 6 ASU 2013-05 clarifies that a cumulative translation adjustment (CTA) should be released into earnings when an entity ceases to have a controlling financial interest in a subsidiary or group of assets within a consolidated foreign entity and the sale or transfer results in the complete or substantially complete liquidation of the foreign entity. For sales of an equity method investment that is a foreign entity, a pro rata portion of CTA attributable to the investment would be recognized in earnings when the investment is sold. When an entity sells either a part or all of its investment in a consolidated foreign entity, CTA would be recognized in earnings only if the sale results in the parent no longer having a controlling financial interest in the foreign entity. In addition, CTA should be recognized in earnings in a business combination achieved in stages (i.e., a step acquisition). This ASU is effective for years beginning after December 15, 2013. Early adoption is permitted.The Company adopted this guidance and released into earnings $2.3 million of its cumulative currency translation losses related to the sale of clinical trial services business in the first quarter of 2013, which was included in the income (loss) from discontinued operations, net of income taxes on the condensed consolidated statements of operations. 4.GOODWILL AND OTHER IDENTIFIABLE INTANGIBLE ASSETS The changes in the carrying amount of goodwill by segment are as follows: Other Human Nurse Capital And Allied Physician Management Staffing Staffing Services Total (amounts in thousands) Balances as of December 31, 2012 Aggregate goodwill acquired $ Accumulated impairment loss (a) ) - - ) Goodwill, net of impairment loss - Changes to aggregate goodwill in 2013 Impairment charges - Balances as of March 31, 2013 Aggregate goodwill acquired Accumulated impairment loss ) - - ) Goodwill, net of impairment loss $
